Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a system that determines a root cause of an issue in an enterprise comprises a log reader, a time-series converter, a correlator, and a causal engine. The log reader receives data logs as unstructured data from a plurality of assets in the enterprise and converts the unstructured data to structured data. The time-series converter identifies a time scale for each data log, determines a common time scale based on the identified time scales and converts the data logs to the common time scaled time series. The correlator filters out data logs that do not contribute to a causal analysis to determine the root cause of the problem in the enterprise. Jilani (U.S. Patent number 9,665,420) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a computer program product that determines a correlation factor value of a correlation between a first log file entry and a second log file entry by classifying a relationship of the first log file entry and the second log file using a characterizing feature sets. Responsive to determining that the correlation factor value is above a predetermined correlation factor threshold value, determines that the first log file entry and the second log file entry relate to each other and belong to a same action flow, based on the said determination, consolidating the first log file entry and the second log file entry into the same action flow, and reconstructing an action flow sequence for the same action flow based on the first log file entry and the second log file entry. The subject matter sought to be patented as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent number 9940373, to Russell et al., relates to implementing a log analytics method and system that can configure, collect, and analyze log records in an efficient manner.
U.S. Patent Appl. Pub. # 2018/0129579 to Debnath et al., relates to systems and methods for processing a stream of logged data by creating one or more models from a set of training logs during a training phase, receiving testing data in real time and generating anomalies using the models created during the training phase, updating the models, and detecting a log anomaly from the live stream of logs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114